Order granting upon condition the motion of defendants Hirsch and Schwartz for leave to serve an amended answer, so as to withdraw admissions of allegations in the complaint respecting operation and eortrol of the automobile involved, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The granting of this motion was an abuse of discretion. It operates to the substantial prejudice of the plaintiff and accorded an undue advantage to said defendants despite gross laches on their part. (Dreseher v. Mirkus, 211 App. Div. 763; Levy v. Delaware, Lackawanna & Western R. R. Co., Id. 503.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.